*527In a paternity proceeding pursuant to Family Court Act article 5, the putative father appeals from an order of the Family Court, Kings County (Weinstein, J.), dated April 10, 2001, which, inter alia, denied his motion to vacate an order of filiation of the same court (Mayeri, H.E.), dated January 25, 1999.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion to vacate the order of filiation as the Hearing Examiner properly advised the appellant of his statutory rights and the admission was knowingly and voluntarily made (see Matter of McLeod v Emanuel, 268 AD2d 434 [2000]; Matter of Sidoti v Velez, 278 AD2d 498 [2000]). Further, the appellant failed to come forward with any new evidence which could not have been discovered with due diligence before he admitted to paternity of the subject child (see Matter of Croft v Gordon, 297 AD2d 344 [2002]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.